Order entered December 5, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-22-01027-CV

                   IN THE INTEREST OF C.J.G., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-12-21736

                                      ORDER

      On November 10, 2022, after court reporter Francheska Duffey informed the

Court that appellant had not requested the reporter’s record, we directed appellant

to file, within ten days, written verification he had requested the record. Although

we cautioned that failure to comply could result in the appeal being submitted

without the record, he has yet to comply. See TEX. R. APP. P. 37.3(c). Accordingly,

we ORDER the appeal submitted without the reporter’s record. See id.

      As the clerk’s record has been filed, we ORDER appellant to file his brief

no later than January 4, 2023.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE